DETAILED ACTION
This First Action Interview Office Action is in response to the First-Action Interview held on August 22, 2022 for Application 16/949,300. 
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on October 20, 2020 are accepted.

Priority
	Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3 – 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stockett (US Pub. 2018/0065308).

Regarding claim 1, Stockett teaches: 
a method of additively manufacturing a composite structure from reinforcements wetted with a matrix, the method (Abstract) comprising: 
slicing a virtual model of the composite structure into multiple slices that are adjacent to each other along a length direction of the composite structure (para [0061]: “virtual model”); 
determining points of the reinforcements passing through each of the multiple slices (para [0062] – [0063]);
 clocking the points differently around each of the multiple slices (para [0062] – [0063]); 
generating at least one tool path including a sequenced subset of the points (para [0070] and claim 1); and ]
causing an additive manufacturing machine to discharge the reinforcements along the at least one tool path (para [0070] and claim 1).

Stockett specifically teaches (underlines and red boxes are added for emphasis): 

[0061] To generate each plan, processor 36 may begin by executing the Pathing Module shown in FIG. 5. For example, processor 36 may determine if structure 12 is a performance-critical part (Step500). In particular,  some structures 12 may not have strength, stiffness, continuity, and/or other similar specifications. In these embodiments, the location of fibers and/or the way in which structure 12 is fabricated may be less important and structure 12 may be considered not to be a performance-critical part. In other embodiments, specifications for strength, stiffness, continuity, etc. may exist, but the values may be lower than established thresholds values (e.g., values associated with selected matrixes, fibers, densities, and/or shapes), also allowing processor 36 to consider the corresponding structure not a performance-critical part. In these embodiments, processor 36 may slice a virtual model of structure 12 into any number of sequentially executable planes having any orientation that promotes fabrication efficiency (Step 502). For example, processor 36 may slice the virtual model into horizontal, parallel, and overlapping layers. For the purposes of this disclosure, the term “sequentially executable planes” may refer to a set of planes or layers of structure 12 that can be fabricated in sequence without inhibiting access to another plane further down in the sequence.


[0062] For each of these layers (e.g., P.sub.1— see FIG. 13), processor 36 may generate a set of critical points (e.g., CP.sub.1-1, CP.sub.1-2; CP.sub.2-1, CP.sub.2-2, CP.sub.2-3, CP.sub.2-4—see FIG. 13) based on the envelope (e.g., required shape and/or size) of structure 12 and a specified tolerance zone for the envelope (Step 504). The points included within the set may be considered critical when material must pass through the points (and in a particular trajectory between the points) in order for the required shape of structure 12 to be fabricated, within the specified tolerance zone. For example, a straight tool path of material (e.g., TP.sub.1—see FIG. 13) within structure 12 along a surface wall or edge may require two critical points (e.g., a starting point and an ending point), while a curved tool path (e.g., TP.sub.2—see FIG. 13) may require three or more critical points. In general, tighter tolerances may require a higher number of critical points to define the shape of structure 12.

[0063] Once the set of points within each layer of structure 12 has been generated, processor 36 may generate one or more tool paths that connect the different points in the set (Step 506). In general, a tool path may be considered a continuous track between points that does not require nozzle module24 to move without discharging material (e.g., to reposition for a next discharging event). In on embodiment, the tool path(s) may be organized in a middle-out arrangement. For example, the toolpath(s) may begin at a general center of a given plane, move in a first direction until the tool path passes through a first critical point at an edge or surface of structure 12, turn through a specified angle(e.g., about 90°) in a specified direction (e.g., clockwise), and move in a second direction until the toolpath passes through a second critical point at another edge or surface of structure 12. This processs may be repeated, until all critical points in a given plane have been consumed by the associated toolpaths of that plane. In some instances, rather than linear segments joined to each other at 900corners, the paths could instead or additionally include arcuate segments arranged in an outwardly spiraling pattern. Each time that nozzle module 24 is required to move without discharging material,the current tool path may be terminated and a new path initiated.


[0070] Returning to Step 516, when processor 36 determines that no critical points were missed during path generation, processor 36 may generate cut-code for the end of a final path within a given plane or layer of structure 12, generate anchor-code for the start of a first path in a new plane, and generate movement-code for transitioning between the final path and the first path (Step 526).

1. A system for additively manufacturing a structure, comprising: an additive manufacturing machine; a memory having computer-executable instructions stored thereon; and a processor configured to execute the computer-executable instructions to: make a determination associated with the structure being a performance-critical part; based on the determination, selectively implement a first slicing technique or a second slicing technique to divide a virtual model of the structure into a plurality of planes; and cause the additive manufacturing machine to deposit composite material in layers corresponding to the plurality of planes



Regarding claim 3, Stockett teaches all the limitations of claim 1. 
Stockett further teaches including: 
receiving input indicative of at least one of a desired number of the reinforcements and an angle of the reinforcements that should pass through a smallest perimeter slice of the multiple slices, wherein clocking the points includes clocking the points based on the input (para [0066]).

Regarding claim 4, Stockett teaches all the limitations of claim 3. 
Stockett further teaches wherein when: 
receiving input indicative of at least one of a desired number of reinforcements and the angle of the reinforcements at the smallest perimeter slice of the virtual model includes receiving input indicative of the desired number of reinforcements, the method further includes determining the angle of the reinforcements based on a known dimension of the reinforcements and a perimeter of the smallest perimeter slice (para [0096]); and when 
receiving input indicative of at least one of a desired number of reinforcements and an angle of the reinforcements at a smallest perimeter slice of the virtual model includes receiving input indicative of the angle of the reinforcements, the method further includes determining the desired number of the reinforcements based on the known dimension of the reinforcements and the perimeter of the smallest perimeter slice (para [0066]).


Regarding claim 5, Stockett teaches all the limitations of claim 3. 
Stockett further teaches further including: 
determining a deviation of the at least one tool path from the angle at each of the points in the sequenced subset (para [0103]); and 
selectively adjusting the angle at the smallest perimeter slice when a maximum deviation of at the least one tool path passing through another of the multiple slices exceeds an allowed deviation (para [0103]).

Regarding claim 6, Stockett teaches all the limitations of claim 3. 
Stockett further teaches further including:
determining a deviation of the at least one tool path from the angle at each of the points in the sequenced subset; and selectively generating at least one of a reinforcement cut command and a reinforcement add command based on the deviation (para [0103]).

Regarding claim 7, Stockett teaches all the limitations of claim 3. 
Stockett further teaches wherein:
generating the at least one tool path includes maintaining a same number of reinforcements passing through each of the multiple slices of the virtual model (para [0103]).

Regarding claim 8, Stockett teaches all the limitations of claim 3. 
Stockett further teaches wherein:
generating the at least one tool path includes increasing the angle as perimeters of the multiple slices increase (para [0063]).

Regarding claim 9, Stockett teaches all the limitations of claim 3. 
Stockett further teaches wherein:
clocking the points includes clocking the points based on a perimeter ratio of each of the multiple slices to the smallest perimeter slice (para [0062] – [0063]).
 
Regarding claim 10, Stockett teaches all the limitations of claim 9. 
Stockett further teaches wherein:
clocking the points includes clocking the points based further on a perpendicular distance between the multiple slices (para [0062] – [0063]).

Regarding claim 11, Stockett teaches all the limitations of claim 10. 
Stockett further teaches wherein:
clocking the points includes clocking the points based further on angles of the reinforcements passing through the smallest perimeter slice (para [0062] – [0063]).

Regarding claim 12, Stockett teaches all the limitations of claim 1. 
Stockett further teaches wherein:
generating the at least one tool path includes generating a plurality of tool paths, each corresponding to a different sequenced subset of the points (para [0062] – [0063]).

Regarding claim 13, Stockett teaches all the limitations of claim 1. 
Stockett further teaches wherein:
generating the at least one tool path includes: generating a governing tool path (para [0070] and claim 1); and 
generating at least one additional tool path as an offset of the governing tool path (para [0070] and claim 1).
Regarding claim 14, Stockett teaches all the limitations of claim 13. 
Stockett further teaches wherein:
the offset is equal to a dimension of the reinforcements (para [0090]).

Regarding claim 15, Stockett teaches all the limitations of claim 1. 
Stockett further teaches wherein:
the at least one tool path further includes: a normal vector indicative of a print head attitude that should be maintained by the additive manufacturing machine as it passes through each of the points in the sequenced subset (para [0040]); and 
a forward travel direction vector indicative of a print head orientation that should be maintained by the additive manufacturing machine as it passes through each of the points (para [0040]).
Regarding claim 16, Stockett teaches all the limitations of claim 1. 
Stockett further teaches wherein:
slicing the virtual model includes slicing the virtual model into multiple slices that are each perpendicular to the length direction (para [0061]).

Regarding claim 17, Stockett teaches all the limitations of claim 1. 
Stockett further teaches further wherein: 
causing the additive manufacturing machine to discharge the reinforcements includes causing the additive manufacturing machine to discharge the reinforcements onto a rotating mandrel (para [0087]).
Regarding claim 18, Stockett teaches all the limitations of claim 17. 
Stockett further teaches wherein: 
the reinforcements form a shell of the composite structure (para [0038]).

Regarding claim 19, Stockett teaches all the limitations of claim 1. 
Stockett further teaches wherein: 
clocking the points includes clocking the points based on a perpendicular distance between the multiple slices (para [0065]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockett (US Pub. 2018/0065308), in view of Sale (US Pub. 2021/0252596).


Regarding claim 2, Stockett teaches all the limitations of claim 1, 
but Stockett may not explicitly disclose further including: 
selectively adjusting geometry of a sacrificial section of the virtual model to reduce perimeter variability between the multiple slices.

However, Sale teaches:
selectively adjusting geometry of a sacrificial section of the virtual model to reduce perimeter variability between the multiple slices (Sale: [0042] – [0043]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stockett and incorporate the teachings of Sale for selectively adjusting geometry of a sacrificial section of the virtual model to reduce perimeter variability between the multiple slices. The one of ordinary skill in the art would have been motivated to do so to model and print thin-walled components that require sacrificial sections to protect against deformation, thereby decreasing manufacturing time, cost, and waste of materials (Sale: [0002]).

Sale specifically teaches:

[0042] The finished component 17 is obtained starting from a CAD 3D-model of the component, which is used by the additive manufacturing apparatus 1 to generate a semi-finished article of manufacture, including end sacrificial portions, which are removed after cooling. The semi-finished component 17 is shown in FIG. 2.

[0043] Since FIG. 2 represents the semi-finished component 17 generated by the additive manufacturing apparatus 1 under the control of the computer system 21 using the 3D-model 23, the shape of the virtual 3D-model is the same as the shape of the semi-finished component 17 obtained at the end of the additive manufacturing process, except for thermally induced deformations which will appear in the solidified semi-finished component. Thus, the following description of the shape of the

semi-finished component 17 applies to both the virtual 3D-model of the component and to the solidified semi-finished component 17 generated by the additive manufacturing apparatus 1. 


	Regarding claim 20, modified Stockett teaches a method of additively manufacturing a composite structure from reinforcements wetted with a matrix. Therefore, modified Stockett teaches the method of manufacturing a composite structure from reinforcements wetted with a matrix.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        12/15/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115